Citation Nr: 0032298	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than July 31, 1995, 
for a grant of service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from November 1974 to November 
1976.  

What has been recognized as his initial claim for service 
connection for a psychiatric disability was received in April 
1991.  Following the adjudication of that claim, service 
connection for an acquired psychiatric disorder was denied by 
the Board of Veterans' Appeals (Board) in June 1993.  The 
June 1993 decision by the Board was affirmed on appeal by the 
United States Court of Appeals for Veterans Claims (Court) in 
January 1995.  

On July 31, 1995, the veteran requested that his claim for 
service connection for psychiatric disability be reopened.  
In a decision by the Board of September 1998, the issue of 
the veteran's entitlement to service connection for an 
acquired psychiatric disorder was remanded.  In January 1999 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota, issued a decision 
granting service connection for major depressive disorder 
with a disability evaluation of 100 percent assigned from 
July 31, 1995.  The veteran changed his primary address and 
the St. Paul, Minnesota Regional Office (RO) is now the 
agency of original jurisdiction.  

In written arguments of September 2000, the appellant's 
representative stated that the appellant was taking exception 
to and preserved for appeal any error in law or in fact.  It 
is unclear whether the appellant and/or representative are 
attempting to raise the issue of clear and unmistakable error 
in the Board decision of June 1993.  Motions for review of 
prior Board decisions on the grounds of clear and 
unmistakable error may be adjudicated by the Board pursuant 
to 38 U.S.C.A. §§ 5109A and 7111.  However, two classes of 
decisions by the Board are not subject to challenge on the 
grounds of clear and unmistakable error.  These are:  (1) 
decisions that have been appealed to and decided by a court 
of competent jurisdiction, and (2) decisions on issues which 
have subsequently been decided by such courts.  38 C.F.R. 
§ 20.1400(b).  Since the Board decision of June 1993 was 
affirmed by the Court, the possibility of a claim for 
consideration on the basis of clear and unmistakable error is 
moot and will not be further considered by the Board.  


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
was denied by the Board in June 1993.  

2.  The June 1993 decision by the Board was affirmed on 
appeal to the Court of Veterans Appeals.  

3.  On July 31, 1995, the veteran requested that the claim 
for service connection for a psychiatric disability be 
reopened.  

4.  In January 1999, following a psychiatric examination of 
the veteran by the VA which linked a psychiatric disability 
to service, the RO granted service connection for major 
depressive disorder and assigned it a 100 percent disability 
rating from July 31, 1995.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 31, 
1995, for a grant of entitlement to service connection for 
major depressive disorder, have not been met.  38 U.S.C.A. §§ 
5107, 5108, 5110, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.105, 
3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's primary contention on appeal is that he should 
be entitled to benefits from the time of his initial claim in 
April 1991.  He argues that if correct procedures had been 
followed earlier, psychiatric examinations would have 
confirmed that his disability was related to service.

Following the claim of April 1991, service connection for an 
acquired psychiatric disorder was denied by the Board in June 
1993.  The June 1993 decision of the Board was affirmed by 
the Court in January 1995.  

On July 31, 1995, the veteran's request that the claim for 
psychiatric disability be reopened was received.  In 
September 1995, the RO denied the veteran's request to reopen 
the claim on the basis that no new and material evidence had 
been submitted sufficient to reopen the claim.  In August 
1997, the Board determined that new and material evidence had 
been submitted since the June 1993 decision by the Board, and 
found that further action by the RO was necessary prior to a 
decision on the merits of the reopened claim.  In September 
1998, the Board remanded the issue of the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder to the RO.  Pursuant to the Remand, the RO arranged 
for psychiatric examination and review of all the evidence of 
record by a VA psychiatrist.  The psychiatrist provided a 
favorable decision regarding the etiology of the veteran's 
major depressive disorder linking it to service.  In January 
1999, the RO granted service connection for major depressive 
disorder and assigned it a 100 percent disability rating from 
July 31, 1995.  This appeal on the issue of entitlement to an 
earlier effective date for service connection followed that 
grant.

Unless specifically provided otherwise, the effective date of 
an award of disability compensation based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase in compensation will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Direct 
service connection shall be awarded the day following 
separation or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

While there are exceptions to the basic effective date rule 
set out above for certain situations such as when a claim is 
made within a year of separation, when clear and unmistakable 
error is found in a prior decision, or if an award is based 
on a finding of presumptive service connection, none of the 
exceptions apply in this case.  The veteran's prior claim of 
April 1991, which he believes should be applied, was denied 
by the Board and that denial was affirmed by the Court.  
Thereafter, the veteran reopened his claim on July 31, 1995 
and, based on the development which followed, service 
connection was granted.  The grant was made effective the 
date of receipt of the claim.  It is the judgment of the 
Board that the RO was correct in assigning the effective date 
for the grant of service connection based on the claim 
received that date.  Under the circumstances, the controlling 
law and regulation clearly dictate that an effective date of 
entitlement to service connection for major depression is not 
warranted prior to July 31, 1995.  Accordingly, the benefit 
sought on appeal is denied.  Link v. West, 12 Vet. App. 39 
(1998).


ORDER

The claim of entitlement to an effective date prior to July 
31, 1995, for a grant of service connection for major 
depression, is denied.  



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals


 

